           Case 1:15-cr-00194-VEC Document 78 Filed 10/14/20 Page 1 of 2
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED: 10/14/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :   15-CR-194 (VEC)
                                                                :
 ERNESTO OLIVO,                                                 :       ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 9, 2020, Defendant Ernesto Olivo filed a motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) and requested that the Court

appoint counsel to represent him in connection with this motion (Dkt. 75);

        WHEREAS the Court held in abeyance Mr. Olivo’s request for appoint of counsel until

after receiving the Government’s response to Mr. Olivo’s pro se motion (Dkt. 76); and

        WHEREAS the Government filed its response on October 9, 2020 (Dkt. 77);

        IT IS HEREBY ORDERED that pursuant to the Criminal Justice Act, 18 U.S.C. §

3006A, and the discretion of the Court, Richard Rosenberg is appointed as CJA counsel for

purposes of Mr. Olivo’s motion for compassionate release effective October 14, 2020. Counsel

must file a notice of appearance no later than October 16, 2020, and must file a supplemental

submission in support of Mr. Olivo’s motion no later than November 16, 2020.
         Case 1:15-cr-00194-VEC Document 78 Filed 10/14/20 Page 2 of 2




       The Clerk of Court is respectfully requested to mail this order to Mr. Olivo at: Ernesto

Olivo, Reg. No. 91408-054, FMC Rochester, Federal Medical Center, P.O. Box 4000, Rochester,

MN 55903.

SO ORDERED.

                                                       _________________________________
Date: October 14, 2020                                       VALERIE CAPRONI
      New York, NY                                         United States District Judge




                                              2 of 2
